Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to application No. 16/941,353 filed on 07/28/2020.  Claim(s) 1-19 is/are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 10/28/2020, 01/14/2021, 02/03/2021, 05/14/2021, 08/13/2021, 11/05/2021, 04/20/2022 is/are considered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 10, and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant’s independent claims 1, 10, and 19 recite:
… wherein an order of the events in the identified set is based on one or more devices associated with the user
… wherein the highlight reel presentation presents the events in the identified set in accordance with the identified order
Applicant’s specification, also PGPUB (US 2020/0359098) recites:
[0028] Social factors may also be considered in a manner so as to identify events that may be most relevant to a particular user. For example, the user device may be associated with a number of other devices that have been designated as “friend” devices. The activity of the friend devices may indicate an event of interest where such activity may include replays of a certain section of a content stream, pausing or slow-motion replay of certain section, screenshots taken of a certain section, chat activity, and other activity indicative of interest. Similarly, the social media accounts associated with the user of the user device may be used to identify events of interest.

	
	While there may be support for identifying a set of events based on one or more devices associated with the user. There does not appear to be any mention of “order” except for in Applicant’s claims.

	Applicant’s dependent claims 7, 9, 16, and 18 recite:
… identify the order by assigning a priority score to each of the events based on the tracked activity on the one or more user devices
wherein the identified order of the identified set of events in the highlight reel corresponds to an order of the priority scores assigned to each of the events in the identified set

Applicant’s specification, also PGPUB (US 2020/0359098) recites:
[0033]… Certain events may be assigned a priority score based on significance and relevance to the viewer as well, such that different sets of events may be characterized and selected by the viewer or for inclusion in the highlight reels. Priority scores may also be based on how old the event is, how many other viewers (or specified friends) have viewed (or subscribed to view) the event, and a variety of other factors related to the particular user, user device, user account, user friends, the event, the stream, the service provider for the stream, and other parameters related to the foregoing.

[0042] In step 220, a priority score may be assigned to the detected event. Such priority score may be based on extent of current activity related to the event. For example, such priority may be based on amount of traffic in social media feeds (which may or may not be associated with designated friends), activity among friend devices, metadata indicating high excitement factors, whether the detected event resulted in a lead change in a sporting event, or any parameter indicative of the significance of the detected event.

Priority score based on tracked activity is supported. However, as mentioned above, there is no mention of “order”, let alone ordering based on priority scores.

Applicant’s specification, also PGPUB (US 2020/0359098) recites:
[0032]… One option that may be selected in the menu may include a highlight reel of all events for a particular stream (e.g., a specified sporting competition). Such a highlight reel may include, for example, all touchdowns, field goals, sacks, and interceptions for an NFL football game. Such a highlight reel may be generated automatically based on the bookmarks indicating the start and end of each detected event within the evaluated content stream. In some embodiments, the highlight reels may further be customized to the requesting viewer based on significance or relevance as indicated by social or other user-specific factors.

[0033] Moreover, the highlight reel may be associated with the content stream if and when the content stream is made available for on-demand streaming at a later point in time… Rather, such viewer may watch a highlight reel of just those events deemed significant by the evaluation methods discussed herein. Certain events may be assigned a priority score based on significance and relevance to the viewer as well, such that different sets of events may be characterized and selected by the viewer or for inclusion in the highlight reels. Priority scores may also be based on how old the event is, how many other viewers (or specified friends) have viewed (or subscribed to view) the event, and a variety of other factors related to the particular user, user device, user account, user friends, the event, the stream, the service provider for the stream, and other parameters related to the foregoing.
 
	Although there is mention of highlight reels, and how certain events may be assigned a priority score, and selected for inclusion in the highlight reels. There appears to be no mention of identifying an order of events, and highlight reel presentation presents the events in the identified set in accordance with the identified order.

	Appropriate correction is/are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Packard et al. (US 2016/0105708).
Consider claims 1, 10, and 19, Packard teaches a server system, method, and a non-transitory computer-readable medium having embodied thereon a program executable by a processor to perform a method for generation of non-linear content presentation and experience (Figs.2A, 3, 6B; Paragraph 0130-0133), the system, method comprising: 
a communication interface that communicates over a communication network (Network Interface 328-Fig.3; Paragraph 0135), wherein the communication interface receives media information regarding a plurality of different streams in real-time, the media information obtained from one or more media sources (Paragraph 0097 teaches the highlight show can contain highlight segments from a single event or multiple events. Paragraph 0108 teaches system 200 generates customized highlight shows by analyzing live feeds and/or recordings of events, including any or all of video content, etc. Paragraph 0114 teaches Application server(s) 214 receive different sets of excitement levels generated by analytical server(s) 216 and use such data to generate customized highlight shows for user 250. Paragraph 0115 teaches content for highlight shows can come from any suitable source, including from content provider(s) 224, which may include websites such as YouTube, MLB.com and the like, sports data providers, television stations, etc. Paragraph 0360 teaches user can watch highlights of an event while the event is still in progress, while event is live. Paragraph 0363 teaches system can dynamically add highlight segments depicting additional occurrences to the highlight show. System continues to analyze occurrences as they take place to determine whether highlight segments depicting such occurrences should be added to the highlight show. Paragraph 0365 teaches user can be presented with multiple highlight shows for events in progress, where they can see a highlight show for every game that is currently available for him or her to watch, or every game within a particular sport or league, or teams in a particular geographic area); and 
a processor that executes instructions stored in memory, wherein execution of the instructions by the processor (Processor 257-Fig.3; Paragraph 0131-0133): 
detects when one or more events occur within the streams in real-time, wherein the one or more events are detected based on identifying media content associated with the one or more streams (Paragraph 0112 teaches utilizing user preferences to guide selections of highlight segments for highlight shows. Paragraph 0114 teaches Application server(s) 214 receive different sets of excitement levels generated by analytical server(s) 216 and use such data to generate customized highlight shows for user 250. Paragraph 0117 teaches generating different customized highlight shows for different users 250, depending on individual user preferences and/or other parameters. Fig.2D, Paragraph 0127 teaches application server(s) 214 include a user preferences module 224, an excitement level results module 226, and a priority determination module 225. Paragraph 0128 teaches based on priority metrics generated by priority determination module 225, along with user preferences obtained by user preferences module 224, highlight show generation module 227 generates customized highlight show(s) for presentation to user 250. Paragraph 0139 teaches uses descriptive data 607 about event 602, such as information about occurrences that took place during event 602 to identify segments 601 of event 602. Identification of segments 601 can take into account factors such as particular characteristics of user 250, fan affiliation, and/or the like. Paragraph 0272 teaches various factors are considered when determining excitement level. Such factors may include [0278] Social: a measure of activity in social networks concerning the game, for example by detecting spikes in Twitter activity or the like. Paragraph 0360 teaches user can watch highlights of an event while the event is still in progress, while event is live. Paragraph 0363 teaches system can dynamically add highlight segments depicting additional occurrences to the highlight show. System continues to analyze occurrences as they take place to determine whether highlight segments depicting such occurrences should be added to the highlight show. Paragraph 0365 teaches user can be presented with multiple highlight shows for events in progress, where they can see a highlight show for every game that is currently available for him or her to watch, or every game within a particular sport or league, or teams in a particular geographic are), 
identifies a set of the one or more events within the one or more streams that is relevant to a user of a user device (Paragraph 0112 teaches utilizing user preferences to guide selections of highlight segments for highlight shows. Paragraph 0117 teaches generating different customized highlight shows for different users 250, depending on individual user preferences and/or other parameters. Paragraph 0128 teaches based on priority metrics generated by priority determination module 225, along with user preferences obtained by user preferences module 224, highlight show generation module 227 generates customized highlight show(s) for presentation to user 250. Paragraph 0224 teaches tags are added 459 to selected segments to indicate that they should be included in the highlight show. Paragraph 0363 teaches system continues to analyze occurrences as they take place to determine whether highlight segments depicting such occurrences should be added to the highlight show), wherein an order of the events in the identified set is based on one or more devices associated with the user (Paragraph 0123 teaches user data 255 can come from any suitable source such as from client device 206 itself. Where user data 255 can include any information describing users 250, including demographics, purchasing behavior, web viewing behavior, interests, preferences, and/or the like. Paragraph 0224 teaches tags are added 459 to selected segments to indicate that they should be included in the highlight show. These tags are a type of metadata that flags a segment for inclusion, and also indicates the order in which the segments show appear within the highlight show. Paragraph 0225 teaches the tags define a highlight show that is assembled based on the segment priorities and on the play novelty. For sporting events, different highlight shows can be assembled for a neutral fan, for a fan of one team or the other, or for fans of particular players. In each case, excitement level, narrative bonuses, and novelty may differ depending on the disposition of the fan/viewer. Techniques described herein allow the system to provide different highlight shows, and thereby tell different type of stores for different fans, providing a truly customized experience. Paragraph 0112 teaches user preferences may indicate type of narrative user 250 may be interested in. Paragraph 0227 teaches a narrative may dictate that the highlight show not be chronological. For example, a highlight show might include all double plays shown in a row, followed by all strikeouts, even though such an assembly would not be in chronological order), and
creates one or more bookmarks within the one or more streams to mark a beginning and an end of each event in the identified set (Paragraph 0139 teaches identification of segments 601 can take into account factors such as particular characteristics of user 250, fan affiliation, and/or the like. Paragraph 0140 teaches highlight show generation logic 606 identifies segments 601 by specifying start/end times for each segment 601. Paragraph 0141 teaches identified segment 601A has a start time indicated by time code t1 and an end time indicated by time code t2. Other segments 601B through 601E have corresponding start/end times as indicated), wherein the communication interface (Network Interface 328-Fig.3; Paragraph 0135) further: 
receives a request from one of the devices of the user to access the identified events (Paragraph 0143 teaches in response to a request, output stream generator 605 can retrieve time codes 604, and generate streamed output by retrieving the identified portions of event 602), and 
provides the requesting device with a highlight reel presentation based on the bookmarks (Fig.6B, Paragraph 0143 teaches a list of time codes 604, where time codes 604 may be stored. Once time codes 604 have been stored, a highlight show can be assembled and played on-the-fly, by retrieving and playing those portions of event 602 identified by the time codes 604. For example, in response to a request, output stream generator 605 can retrieve time codes 604, and generate streamed output by retrieving the identified portions of event 602. Streamed output is then provided via network 204 to client device 206 for presentation to user 250), wherein the highlight reel presentation presents the events in the identified set in accordance with the identified order (Paragraph 0224 teaches tags are added 459 to selected segments to indicate that they should be included in the highlight show. These tags are a type of metadata that flags a segment for inclusion, and also indicates the order in which the segments show appear within the highlight show. Paragraph 0225 teaches the tags define a highlight show that is assembled based on the segment priorities and on the play novelty. For sporting events, different highlight shows can be assembled for a neutral fan, for a fan of one team or the other, or for fans of particular players. In each case, excitement level, narrative bonuses, and novelty may differ depending on the disposition of the fan/viewer. Techniques described herein allow the system to provide different highlight shows, and thereby tell different type of stores for different fans, providing a truly customized experience. Paragraph 0112 teaches user preferences may indicate type of narrative user 250 may be interested in. Paragraph 0227 teaches a narrative may dictate that the highlight show not be chronological. For example, a highlight show might include all double plays shown in a row, followed by all strikeouts, even though such an assembly would not be in chronological order) and skips one or more stream portions that are not associated with the identified set of events (Fig.6B, Paragraph 0143 teaches retrieve time codes 604, and generate streamed output by retrieving the identified portions of event 602. From Fig.6B, we can see that other portions of 602, which are not labeled as identified segments 601, which are not associated with the identified segments, are not retrieved for playback, and thus, skipped over in the generated highlight show provided to the user).

Consider claims 2 and 11, Packard teaches wherein the identified order is different than an order in which the one or more events occur within the streams (Paragraph 0112 teaches user preferences may indicate type of narrative user 250 may be interested in. Paragraph 0227 teaches a narrative may dictate that the highlight show not be chronological. For example, a highlight show might include all double plays shown in a row, followed by all strikeouts, even though such an assembly would not be in chronological order).

Consider claims 3 and 12, Packard teaches wherein the media content associated with the one or more streams includes at least one of hashtags, keywords, accounts, pages, social connections, followers, microblogs, or social media feeds (Paragraph 0011, 0075, 0164; Paragraph 0272, 0278).

Consider claims 4 and 13, Packard teaches wherein the processor detect when one or more events occur within the streams further based on a change in an activity level of the associated media content (Paragraph 0272, 0278).

Consider claims 5 and 14, Packard teaches wherein the one or more bookmarks are associated with a short summary regarding the one or more events (Paragraph 0081 teaches customized highlight shows can be accompanied by scores, explanatory text, commentary, or other auxiliary content. Such content can take any suitable form, such as audio {spoken commentary or voice-over}, text {caption, title, or heading}, etc. Such auxiliary content may appear within the highlight show itself, such as before each segment of the highlight show. Paragraph 0140 teaches highlight show generation logic 606 identifies segments 601 by specifying start/end times for each segment 601. Paragraph 0141 teaches identified segment 601A has a start time indicated by time code t1 and an end time indicated by time code t2. Other segments 601B through 601E have corresponding start/end times as indicated. Since auxiliary content may appear within the highlight show itself, right before each highlight segment of the show, the identified segments, indicated by starting and ending time code(s) are associated with the auxiliary content {short summary}).

Consider claims 6 and 15, Packard teaches wherein the one or more user devices are associated with activity by the user (Paragraph 0011 teaches automatically observing user behavior. Paragraph 0112 teaches user preferences can be determined based on observed behavior and actions of user 250, for example, by observing website visitation patterns, television watching patterns, music listening patterns, online purchases, and/or the like. Paragraph 0123 teaches user data 255 can come from any suitable source such as from client device 206 itself. Where user data 255 can include any information describing users 250, including demographics, purchasing behavior, web viewing behavior, interests, preferences, and/or the like. Paragraph 0162 teaches tracking behavior, such as website visitation patterns, viewing patterns, purchasing patterns, movement/travel, communications, and/or the like).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-9 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al. (US 2016/0105708) in view of NI et al. (US 2018/0020243).
Consider claims 7 and 16, Packard teaches further comprising memory (Paragraph 0105) that tracks the activity by the user on the one or more user devices (Paragraph 0011 teaches automatically observing user behavior. Paragraph 0112 teaches user preferences can be determined based on observed behavior and actions of user 250, for example, by observing website visitation patterns, television watching patterns, music listening patterns, online purchases, and/or the like. Paragraph 0123 teaches user data 255 can come from any suitable source such as from client device 206 itself. Where user data 255 can include any information describing users 250, including demographics, purchasing behavior, web viewing behavior, interests, preferences, and/or the like. Paragraph 0162 teaches tracking behavior, such as website visitation patterns, viewing patterns, purchasing patterns, movement/travel, communications, and/or the like), wherein the processor executes further instructions (Processor 257-Fig.3; Paragraph 0131-0133) to assigning a priority score to each of the events based on the tracked activity on the one or more user devices (Paragraph 0067 teaches priority is a derived metric indicating an overall score for an occurrence, string, possession, or sequence. Priority can be derived from excitement level, novelty, and/or other factors. Paragraph 0173 teaches excitement level(s) are determined based on personal characteristics of user 250. If user 250 is a fan of a particular team or player, occurrences involving scoring by that team or player may be deemed to have a higher excitement level for user 250 than occurrences involving scoring by the other team or other players. Overall excitement level for an event may be higher if user 250 is a fan of one of the teams involved in the event. Paragraph 0176 teaches segments, including possessions, occurrences, and/or strings having high priority {based on excitement level and/or other factors} are identified and selected. Selecting a certain number of possessions, occurrences, and/or strings in the selected events that have the highest priorities for the user 250. Paragraph 0181 teaches highlight segments are assembled in chronological order, although in certain situations it may be preferable to use a different order. Paragraph 0224 teaches tags added to segments are a type of metadata that flags a segment for inclusion, and also indicates the order in which the segments should appear within the highlight show. Paragraph 0225 teaches tags define a highlight show that is assembled based on segment priorities and on the play novelty. Paragraph 0227 teaches a narrative may dictate that the highlight show not be chronological. For example, a highlight show might include all double plays shown in a row, followed by all strikeouts, even though such an assembly would not be in chronological order).
Packard does not explicitly teach identify the order by assigning a priority score to each of the events.
In an analogous art, NI teaches identify the order by assigning a priority score to each of the events (Paragraph 0128 teaches determining a highlight score for a game segment. Highlight score can be determined by an annotator, where game segment may be scored on a scale from 0 to 100.Paragraph 0129 teaches game segments having a score of 75 can be labeled a highlight. Paragraph 0213 teaches the order upon which the segments are ordered in the created video file, summary video, can be based on any attributes of the video, the highlight scores of the video and/or can be indicated in the request. Segments can be ordered such that higher priority scoring plays can be ordered first, and the less impactful scoring plays rendered after. Paragraph 0215 teaches priority or impact of a highlight segment can be based on a variety of different factors or attributes).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the system of Packard to include identify the order by assigning a priority score to each of the events, as taught by NI, for the advantage of providing more impactful plays first and less impacting plays after (NI –  Paragraph 0213), allowing for segments to be played accordingly based on importance/impact, providing user(s) with added ways in which to consume highlights.

Consider claims 8 and 17, Packard and NI teach wherein the processor (Packard - Processor 257-Fig.3; Paragraph 0131-0133) assigns the priority score further based on one or more factors associated with a user account of the user (Packard - Paragraph 0067 teaches priority is a derived metric indicating an overall score for an occurrence, string, possession, or sequence. Priority can be derived from excitement level, novelty, and/or other factors. Paragraph 0173 teaches excitement level(s) are determined based on personal characteristics of user 250. If user 250 is a fan of a particular team or player, occurrences involving scoring by that team or player may be deemed to have a higher excitement level for user 250 than occurrences involving scoring by the other team or other players. Overall excitement level for an event may be higher if user 250 is a fan of one of the teams involved in the event. Paragraph 0176 teaches segments, including possessions, occurrences, and/or strings having high priority {based on excitement level and/or other factors} are identified and selected. Selecting a certain number of possessions, occurrences, and/or strings in the selected events that have the highest priorities for the user 250).

Consider claims 9 and 18, Packard and NI teach wherein the identified order of the identified set of events in the highlight reel corresponds to an order of the priority scores assigned to each of the events in the identified set (Packard - Paragraph 0067 teaches priority is a derived metric indicating an overall score for an occurrence, string, possession, or sequence. Priority can be derived from excitement level, novelty, and/or other factors. Paragraph 0173 teaches excitement level(s) are determined based on personal characteristics of user 250. If user 250 is a fan of a particular team or player, occurrences involving scoring by that team or player may be deemed to have a higher excitement level for user 250 than occurrences involving scoring by the other team or other players. Overall excitement level for an event may be higher if user 250 is a fan of one of the teams involved in the event. Paragraph 0176 teaches segments, including possessions, occurrences, and/or strings having high priority {based on excitement level and/or other factors} are identified and selected. Selecting a certain number of possessions, occurrences, and/or strings in the selected events that have the highest priorities for the user 250. Paragraph 0181 teaches highlight segments are assembled in chronological order, although in certain situations it may be preferable to use a different order. Paragraph 0224 teaches tags added to segments are a type of metadata that flags a segment for inclusion, and also indicates the order in which the segments should appear within the highlight show. Paragraph 0225 teaches tags define a highlight show that is assembled based on segment priorities and on the play novelty. Paragraph 0227 teaches a narrative may dictate that the highlight show not be chronological. For example, a highlight show might include all double plays shown in a row, followed by all strikeouts, even though such an assembly would not be in chronological order; NI - Paragraph 0128 teaches determining a highlight score for a game segment. Highlight score can be determined by an annotator, where game segment may be scored on a scale from 0 to 100. Paragraph 0129 teaches game segments having a score of 75 can be labeled a highlight. Paragraph 0213 teaches the order upon which the segments are ordered in the created video file, summary video, can be based on any attributes of the video, the highlight scores of the video and/or can be indicated in the request. Segments can be ordered such that higher priority scoring plays can be ordered first, and the less impactful scoring plays rendered after. Paragraph 0215 teaches priority or impact of a highlight segment can be based on a variety of different factors or attributes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON K LIN whose telephone number is (571)270-1446.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON K LIN/Primary Examiner, Art Unit 2425